Citation Nr: 0000447	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-12 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include asbestosis and asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana. 

The BVA, in May 1997, remanded this case to the RO for 
further development, and following the accomplishment of the 
requested development, the case was returned to the Board for 
appellate review.

It appears that the issue of entitlement to service 
connection for lung cancer has been raised.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.	The veteran's asthma disorder preexisted his entrance into 
service, but underwent a chronic or permanent increase in 
severity during service.

2.	The claim for service connection for an additional lung 
disorder, to include asbestosis, is plausible.



CONCLUSIONS OF LAW

1.	A preexisting asthma disorder was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304, 3.306(a) (1999).

2.	The claim for service connection for an additional lung 
disorder, to include asbestosis, is well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim, that is, a 
claim that is plausible, as required by 38 U.S.C.A. § 
5107(a).  VA, in turn, has assisted him in fully developing 
the facts relevant to his claim as required by 38 U.S.C.A. § 
5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Additionally, if a condition noted during service is not 
determined to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  Id.  

Further, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

A.  Preexisting Asthma Disorder

In the present case, the veteran is seeking service 
connection for aggravation of a preexisting asthma disorder.  
The Board finds that the evidence of record supports the 
conclusion that the veteran has an asthma disorder which 
existed prior to service and that increased in severity 
during his active military service.

The file reflects that the veteran served from January 1955 
to December 1957.  The veteran's service medical records show 
that the veteran's January 1955 induction examination 
revealed that the veteran had a history of childhood asthma, 
but no recent attacks.  Physical examination revealed normal 
lungs and a normal chest.  In an April 1956 treatment note, 
the veteran complained of difficulty breathing.  He had a 
cough for the past two weeks, but did not seek treatment.  He 
was subsequently admitted to the United States Naval Hospital 
in Portsmouth, Virginia, with an admission diagnosis of acute 
pneumonia.  A chest X-ray study revealed linear infiltration 
in the right lower lobe, suggesting an acute pneumonia.  On 
the fourth hospital day, he became afebrile, and his chest 
was clear to auscultation and percussion.  Ten days following 
admission, a repeat chest X-ray study revealed the lungs to 
be within normal limits.  The diagnosis was changed to 
bronchopneumonia.  A December 1957 separation examination was 
negative with normal lungs found on clinical evaluation. 

Further, the Board observes that veteran's DD Form 214 
reflects that his military occupational specialty was boiler-
operator helper and that he last served aboard the Naval 
destroyer USS Moale.  Additionally, February 1979 Naval 
documents of record relating to asbestos exposure, indicate 
that the veteran's enlisted rating, studied by the service 
department for potential asbestos exposure, was considered to 
be among the top twenty at greatest risk for asbestos related 
diseases. 

Since the presence of an asthma disorder was noted upon his 
entrance examination, the presumption of soundness with 
respect to that condition does not apply. Therefore, in order 
to establish service connection for that disability, the 
evidence must show that his asthma disorder increased in 
severity during service.

The first post-service medical evidence of record indicating 
that the veteran complained of a lung disorder in service was 
in a July 1958 VA special cardiovascular examination.  At 
that time, the veteran complained of shortness of breath and 
weakness.  The diagnosis was history of asthma.  It was not 
until the occasion of a September 1984 examination, conducted 
by Sidney G. Mack, M.D., apparently for purposes of Social 
Security, that the veteran was first documented as having 
current lung disorder diagnoses, including intrinsic asthma 
and acute and chronic bronchitis with associated emphysema. 

Sidney G. Mack, M.D., in a November 1992 private medical 
statement, was the first examiner of record to relate the 
veteran's asthma disorder to his period of service.  He 
indicated that the veteran had reported a history of being 
exposed to asbestos while aboard a ship between 1955 and May 
1956.  Dr. Mack opined that "all of these things plus his 
tobacco did contribute to his chronic lung disease including 
acute and chronic bronchitis with some degree of emphysema 
and asthma and asthmatic bronchitis."  It was Dr. Mack's 
impression that all or most of the veteran's "illness could 
certainly have existed prior to his service disconnection and 
was probably service related."  

Subsequently, in a March 1998 VA examination report, the 
examiner indicated that the veteran had a past history of 
significant bronchial asthma as a child who had three to four 
asthmatic attacks per year.  While in the Navy, the veteran 
reported that he worked as a boiler machinist from 12 to 14 
hours per day which resulted in exposure to asbestos when he 
had to change some of the bulbs and also chemical exposure 
when he had to clean the interior of the pipes.  He also 
claimed that they were not wearing protective gear.  His 
chest X-ray study revealed hyperinflation with no obvious 
pleural calcifications.  The impression was asthma with 
severe obstruction.  The examiner stated that that it was 
difficult to determine if there was a direct relationship 
between the veteran's current disorder of asthma and 
reversible severe obstruction and his asbestos exposure 
during service.  However, in a hand-written notation, on the 
March 1998 VA examination report, the examiner indicated that 
the veteran's asthma exacerbations during this tour of duty 
were most likely due to his type of work in the military.

Based on a review of the foregoing medical evidence, the 
Board can reasonably conclude that the veteran has an asthma 
disorder which existed prior to service and that increased in 
severity during his active military service.  More 
importantly, since the severity of his underlying condition 
was considered by the March 1998 VA examiner to have 
undergone a permanent aggravation by service, it may be 
reasonably concluded that his asthma disorder increased in 
severity during service.  Since there is no medical evidence 
suggesting that this increase in severity was due to the 
natural progression of the condition, it may be presumed that 
aggravation of his condition was the result of service.  
Accordingly, service connection for aggravation of a 
preexisting asthma disorder is warranted.

B.  Lung Disorder, to include Asbestosis

With respect to the veteran's claim for service connection 
for a lung disorder, to include asbestosis, the Board finds 
that the veteran has submitted evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a). 

In this respect, as indicated above, service medical records, 
reflect that the veteran's entrance examination indicated 
that the veteran had a history of childhood asthma, but no 
recent attacks.  The veteran was treated on one occasion in 
April 1956 for bronchopneumonia.  However, his December 1957 
separation examination was negative for any finding, 
treatment, or diagnosis of a lung disorder.  

Further, post-service, in a September 1984 private 
examination report, Hulon Lott, M.D., indicated that the 
veteran had a history of smoking two packages of cigarettes a 
day since the age of 16.  The diagnoses were modest pulmonary 
emphysema and history of asthma.  Sidney G. Mack, M.D., in a 
November 1992 private medical statement, was the first to 
relate the veteran's lung disease to service.  Dr. Mack 
stated that, in 1966, the veteran had reported a history of 
being exposed to asbestos while aboard a ship between 1955 
and 1956.  He opined that "all of these things plus his 
tobacco did contribute to his chronic lung disease including 
acute and chronic bronchitis with some degree of emphysema 
and asthma and asthmatic bronchitis."  It was Dr. Mack's 
impression that all or most of the veteran's "illness could 
certainly have existed prior to his service disconnection and 
was probably service related."  

In his October 1997 private medical evaluation, Glenn Gomes, 
M.D., indicated that the veteran had a history of smoking 
cigarettes and was currently smoking one pack of cigarettes a 
day.  His chest X-ray study revealed blunting of the right 
costophrenic angle, emphysematous changes, and a mild 
increase in the interstitial fibrotic markings present 
bilaterally.  His pulmonary function studies revealed severe 
impairment of his lung function with a mixed obstructive and 
restrictive defect.  The assessment was severe chronic 
obstructive pulmonary disease/emphysema and probably 
asbestosis with blunting of the right costophrenic margin.

In a March 1998 VA examination for purposes of aid and 
attendance, the veteran had a medical history of severe 
chronic obstructive lung disease and possible asbestosis and 
pleural thickening in both lungs.  The veteran continued to 
smoke 1/2 to 1 pack of cigarettes a day.  The veteran, however, 
claimed that his lung problem was not related to his smoking, 
but rather asbestos exposure and environmental smoke.  The 
impression was that the veteran had chronic obstructive lung 
disease with pleural thickening in the right lung base in 
both apices.  It was indicated that his chronic obstructive 
lung disease would get worse since he continued to smoke.

In a March 1998 VA examination report, the examiner indicated 
that the veteran had a past history of significant bronchial 
asthma as a child who had three to four asthmatic attacks per 
year.  The veteran had a history of smoking two packs of 
cigarettes per day from the age of 19 in the Navy to the 
present.  His chest X-ray study revealed hyperinflation with 
no obvious pleural calcifications.  The impression was asthma 
with severe obstruction with reversibility after 
bronchodilators.  The examiner also indicated that the 
veteran was a smoker, but had no evidence of emphysema by 
pulmonary function tests.  The examiner stated that that it 
was difficult to determine if there was a direct relationship 
between the veteran's current disorder of asthma and 
reversible severe obstruction and his asbestos exposure 
during service.  However, in a hand-written addendum, written 
on the March 1998 VA examination report, the examiner 
indicated that the veteran's current problem of severe 
chronic obstructive pulmonary disease was most likely 
secondary to his smoking during the military up to the 
present time. 

In a September 1998 private medical statement, Glenn M. 
Gomes, M.D., indicated that the veteran was found to have 
evidence of an asbestos related pleural disease, emphysema, 
and some early pulmonary fibrosis.  A bronchoscopy was 
performed which showed evidence of a non-cell lung cancer.  
Dr. Gomes opined that the breathing impairment was due to his 
asbestos exposure and prior cigarette smoking.  

In light of Dr. Mack's November 1992 private medical 
statement, the March 1998 VA examiner's notation, and Dr. 
Gomes' September 1998 private medical statement, providing a 
nexus between the veteran's current lung disorder, which the 
VA examiner specifically indicated was chronic obstructive 
pulmonary disease, and service, the Board concludes that the 
veteran's claim for service connection for a lung disorder, 
to include asbestosis, is well grounded.


ORDER

Service connection for aggravation of a preexisting asthma 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

The claim of entitlement to service connection for an 
additional lung disorder, to include asbestosis, is well 
grounded. 


REMAND

With respect to the veteran's claims for service connection 
for a lung disorder, to include asbestosis, the Board 
observes, as indicated above, that various histories have 
been reported, including that the veteran has a history of 
smoking cigarettes from the age of 16 or in the alternative 
from the age of 19 to the present.  As indicated above, the 
March 1998 VA examiner, in his notation, provided a nexus 
between the veteran's current lung disorder, specifically his 
chronic obstructive pulmonary disease, and his smoking in the 
service.

Additionally, there appears to be a discrepancy between the 
examiners of record with respect to whether the veteran 
actually suffers from asbestosis.  In this respect, in an 
October 1997 private medical statement, Glenn M. Gomes, M.D., 
indicated that the veteran had evidence of pulmonary function 
asbestosis related pleural disease.  Also, in a September 
1998 private medical statement, Dr. Gomes stated that the 
veteran was found to have evidence of asbestos related 
pleural disease.  Dr. Gomes opined that the veteran's 
breathing impairment was due to his asbestos exposure and 
prior cigarette smoking.  However, in a March 1998 VA 
addendum, the examiner indicated that a computed axial 
tomography (CAT) scan did not reveal evidence of asbestosis.  
Hence, further clarification is needed. 

Based on the aforementioned nexus opinions, this claim is 
well grounded.  38 U.S.C.A. § 5107.  On consideration of the 
above medical evidence, however, the Board finds that further 
development is in order to clarify the relationship, if any, 
between the veteran's current chronic obstructive pulmonary 
disease and service and whether the veteran actually has a 
current asbestosis disorder related to service.

Therefore, this case is REMANDED for the following action:

1.	 The veteran should be afforded a VA 
pulmonary examination, by a physician, to 
determine the nature and etiology of any 
lung disorder, specifically to include 
chronic obstructive pulmonary disease and 
asbestosis.  All indicated tests must be 
accomplished.  Since it is important that 
each disability be viewed in relation to 
its history, the veteran's claims folder 
and a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination.  If the examiner determines 
that the veteran has chronic obstructive 
pulmonary disease or asbestosis, he/she 
must offer an opinion as to whether it is 
at least as likely as not that either of 
these disorders were caused, or 
aggravated, by the veteran's military 
service.  Specifically, if chronic 
obstructive pulmonary disease is found, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran became nicotine 
dependent in the service.  Thereafter, 
the examiner must also offer an opinion 
as to whether it is at least as likely as 
not that, assuming the veteran had quit 
smoking at the time of service 
separation, he would have developed his 
current chronic obstructive pulmonary 
disease based on his approximately 3-year 
history of smoking in the service.  Then 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's smoking 
postservice, beyond his three year 
history of smoking in the service, 
resulted in the development of his 
chronic obstructive pulmonary disease.  
The complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

2.  For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folder.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).

Upon completion of the above development, the RO should 
readjudicate the issue on appeal.  If any determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the case 
in accordance with 38 U.S.C.A. § 7105(d) (West 1991) and be 
given an opportunity to respond.  This SSOC should 
specifically consider the veteran's statement received at the 
BVA in October 1999. 

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MILO H. HAWLEY
Acting Member, Board of Veterans' Appeals

 

